Citation Nr: 1021130	
Decision Date: 06/08/10    Archive Date: 06/21/10	

DOCKET NO.  08-13 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss. 

2.  Entitlement to an evaluation in excess of 10 percent for 
left otitis media with cholesteatoma. 

3.  Entitlement to an increased (compensable) evaluation for 
right otitis media. 

4.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	L. Weinstein, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from October 1953 to 
September 1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

Good or sufficient cause having been shown, the Veteran's 
appeal has been advanced on the Board's docket under the 
provisions of 38 U.S.C.A. § 7101 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009).

Finally, for reasons which will become apparent, this appeal 
is being 
REMANDED to the RO for further development.  VA will notify 
you if further action is required on your part.


REMAND

The Veteran in this case seeks increased evaluations for 
service-connected hearing loss, and left and right otitis 
media, as well as a total disability rating based upon 
individual unemployability.  However, a review of the record 
raises some question as to the current severity of the 
Veteran's service-connected disabilities, as well as the 
impact of those disabilities on his ability to engage in 
substantially gainful employment.

In that regard, at the time of a VA otologic examination in 
May 2007, the Veteran denied any problems with balance or 
gait, as well as with vertigo.  Similarly denied were 
problems with ear discharge, pain, or itching.  However, in 
his Notice Of Disagreement received in August 2007, the 
Veteran indicated that the aforementioned conclusions were 
"false," and that he did, in fact, experience problems not 
only with discharge, pain, and itching, but also with balance 
and gait.

Significantly, during the course of a more recent VA otologic 
examination in April 2009, the Veteran once again denied any 
problems with ear discharge, pain, or itching, and similarly 
denied any difficulties with balance or gait.  However, 
during the course of a hearing before the undersigned Acting 
Veterans Law Judge in January 2010, the Veteran indicated 
that he had been experiencing problems with ear pain and 
dizziness, as well with increasing hearing loss.  Moreover, 
as a result of the service-connected ear problems, he had 
apparently discontinued his employment.  Significantly, at 
the time of a VA audiometric examination in April 2009, the 
Veteran stated that, due to problems with his service-
connected hearing loss, he was "less social" than he would 
like to be, and had, in fact, retired "because of 
difficulties communicating with clients."

Based on the aforementioned, it is clear that, in the 
Veteran's opinion, his service-connected ear disabilities 
have increased in severity since the time of his most recent 
examinations in April 2009.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1999); 
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Similarly 
clear is that, according to the Veteran, those same 
disabilities have prevented him from engaging in his normal 
employment, and, in so doing, precipitated his retirement.  
The Board notes that, pursuant to the recent holding of the 
United States Court of Appeals for Veterans Claims (Court) in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), where (as in this 
case) the Veteran, as part of his increased rating claims, 
asserts that he is unemployable due in part to the 
disabilities for which increased ratings are being sought, a 
claim for total disability based upon individual 
unemployability is "part and parcel" of those increased 
rating claims.

Under the circumstances, the Board is of the opinion that 
additional development of the evidence is necessary prior to 
a final adjudication of the Veteran's claims for increased 
ratings, as well as his claim for a total disability rating 
based upon individual unemployability.  Accordingly, in light 
of the aforementioned, the case is REMANDED to the RO for the 
following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2009, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure such records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, 
a notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

2.  The Veteran should then be afforded 
additional VA otologic and audiometric 
examinations in order to more accurately 
determine the current severity of his 
service-connected hearing loss and otitis 
media, as well as the impact of those 
disabilities on his ability to engage in 
substantially gainful employment.  The RO 
is advised that the Veteran must be given 
adequate notice of the date and place of 
any requested examinations, and a copy of 
all such notifications must be associated 
with the claims folder.  The Veteran is 
to be advised that failure to report for 
a scheduled VA examination or 
examinations without good cause may have 
an adverse effect on his claims.

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the examinations, 
the appropriate examiner or examiners 
should offer an opinion as to whether, 
due exclusively to the Veteran's service-
connected disabilities, he is precluded 
from engaging in all forms, including 
sedentary forms, of substantially gainful 
employment consistent with his education 
and occupational experience.  All such 
information and opinions, when obtained, 
should be made a part of the Veteran's 
claims folder.  Moreover, a complete 
rationale should be provided for any 
opinion offered.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.

3.  The RO should then readjudicate the 
Veteran's claims Should the claims, 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in January 2009.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



